836 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond F. DIXONv.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 87-3528.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1987.Decided Dec. 15, 1987.

Raymond F. Dixon, appellant pro se.
Roger Milton Olsen, Michael Lee Paup, U.S. Department of Justice, Fred T. Goldberg, Internal Revenue Service, for appellee.
Before JAMES DICKSON PHILLIPS, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Raymond F. Dixon appeals from a tax court decision upholding an IRS deficiency determination and imposing sanctions for maintaining a frivolous action.  We affirm.


2
Dixon forwards two arguments in this Court:  (i) that he was unconstitutionally denied a right to a jury trial before the tax court, and (ii) that the tax court's sanction was improper because he was simply exercising his constitutional right to litigate.


3
These arguments are manifestly frivolous.  The Seventh Amendment does not secure a right to a jury trial in the tax court.  Funk v. Commissioner 687 F.2d 264, 266 (8th Cir. 1982).  There is, likewise, no constitutional right to litigate frivolous claims.  Larsen v. Commissioner, 765 F.2d 939, 941 (9th Cir. 1985).  We therefore approve the tax court's imposition of the penalty provided for by 26 U.S.C. Sec. 6673.


4
Moreover, because this appeal also is frivolous, we award the government attorneys' fees and double costs incurred on appeal.  See 28 U.S.C. Sec. 1912 and Fed.  R. App.  P. 38.  The amount of $1,500 requested by the United States in lieu of particularized fees and costs is approved.*


5
We dispense with oral argument because this appeal is frivolous, and affirm the tax court's judgment.


6
AFFIRMED AND SANCTIONS IMPOSED.



*
 We note that this Court has awarded lump sum sanctions in Peeples v. Commissioner, No. 87-1053 (4th Cir.  Sept. 23, 1987) (unpublished);  Leining v. Commissioner, No. 86-1253 (4th Cir.  July 21, 1987) (unpublished);  United States v. Bowser, No. 861241 (4th Cir.  April 22, 1987) (unpublished);  United States v. Wissig, No. 86-1188 (4th Cir.  Dec. 29, 1986) (unpublished);  Jensen v. United States, No. 86-1504 (4th Cir.  June 25, 1986) (unpublished), motion for accounting and cert. denied, --U.S. ---, 55 U.S.L.W. 3278 (Oct. 20, 1986)